Shulman, Presiding Judge.
A jury convicted appellant of kidnapping a child under the age of 16 and simple battery. Appellant now questions the sufficiency of the evidence and maintains that the trial court failed to give a pertinent charge. After a review of the record with appellant’s allegations in mind, we find no merit in his assertions and affirm his convictions.
1. The eight-year-old victim identified appellant as the man who grabbed her while she was walking home from a bus stop, pulled her into his automobile, and pushed her down in the seat when she screamed. Two police officers testified that appellant made statements to each of them in which he admitted taking the child and pushing her down. Each of the victim’s parents testified that they have never given appellant permission to place their daughter in his car. Psychiatric testimony was to the effect that appellant’s judgment at the time of the alleged offenses was impaired to the extent that at times he understood the difference between right and *42wrong and, at other times, he did not. However, the psychiatrist admitted that testimony that appellant had watched the child at play prior to the kidnapping, had driven a car without license plates at a high rate of speed after snatching the child and after releasing her, and had burned the school bag and books the child had left in the car was evidence that appellant knew that what he was doing was wrong. The state presented sufficient evidence for a rational trier of fact to conclude beyond a reasonable doubt that appellant was guilty of the kidnapping and,simple battery of the eight-year-old child and that he was legally sane at the time of the commission of the offenses. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).
Decided January 22, 1982.
James R. Venable, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, H. Allen Moye, Wendy Shoob, Assistant District Attorneys, for appellee.
2. Appellant’s second enumeration of error criticizes that trial court for its alleged failure to instruct the jury that it could find the defendant not guilty by reason of insanity. Our perusal of the trial transcript shows that a lengthy and proper charge on the subject was given. Thus, appellant’s enumeration is without merit.

Judgment affirmed.


Birdsong and Sognier, JJ., concur.